          Case 4:18-cv-03237-HSG Document 127 Filed 11/08/19 Page 1 of 6



 1   XAVIER BECERRA                                       SUSANNAH L. WEAVER
     Attorney General of California                       Donahue, Goldberg & Weaver, LLP
 2   GARY E. TAVETIAN                                      1008 Pennsylvania Avenue SE
 3   DAVID A. ZONANA                                       Washington, DC 20003
     Supervising Deputy Attorneys General                  Telephone: (202) 569-3818
 4   TIMOTHY E. SULLIVAN, SBN 197054                       susannah@donahuegoldberg.com
     ELIZABETH B. RUMSEY, SBN 257908
 5   JULIA K. FORGIE, SBN 304701                          PETER ZALZAL
 6   Deputy Attorneys General                             RACHEL FULLMER
       1515 Clay Street, 20th Floor                       Environmental Defense Fund
 7     P.O. Box 70550                                      2060 Broadway, Suite 300
       Oakland, CA 94612-0550                              Boulder, CO 80302
 8
       Telephone: (510) 879-0860                           Telephone: (303) 447-7214
 9     liz.rumsey@doj.ca.gov                               pzalzal@edf.org
                                                           rfullmer@edf.org
10   Attorneys for the State of California,
     by and through Attorney General Xavier Becerra       Attorneys for Environmental Defense
11   and the California Air Resources Board               Fund
12   Additional counsel listed on signature page
13
                         IN THE UNITED STATES DISTRICT COURT
14
                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
16                                       OAKLAND DIVISION

17
     STATE OF CALIFORNIA, et al.
18                                                    Case No. 4:18-cv-03237-HSG
                           Plaintiffs,
19
                                                      REQUEST FOR CLARIFICATION
20                  v.                                OF ORDER
21   UNITED STATES ENVIRONMENTAL
     PROTECTION AGENCY, et al.,
22
23                         Defendants.

24
25
26
27
28


                                                           REQUEST FOR CLARIFICATION OF ORDER
                                                                  CASE NO. 4:18-CV-03237-HSG
          Case 4:18-cv-03237-HSG Document 127 Filed 11/08/19 Page 2 of 6



 1          Pursuant to Civil L.R. 7-11(a), Plaintiffs 1 request clarification from the Court
 2   regarding its November 5, 2019, Order Denying Defendants’ Rule 60(b) Motion to Alter
 3   Judgment. Specifically, Plaintiffs request clarification of the duration of the stay issued
 4   by the Court in the event EPA files a notice of appeal—that is, whether the Court granted
 5   a stay pending appeal.
 6          1.      On May 6, 2019, the Court issued a final judgment in this case, imposing a
 7   November 6, 2019, deadline for EPA to promulgate a federal plan implementing the 2016
 8   Emission Guidelines and Compliance Times for Municipal Solid Waste Landfills, 81
 9   Fed. Reg. 59,276 (Aug. 29, 2016) (Emission Guidelines). Dkt. No. 98.
10          2.      On August 28, 2019, EPA filed a Motion to Amend Order and Judgment,
11   requesting relief from the November 6, 2019 federal plan deadline in light of a regulatory
12   amendment. Dkt. No. 109. Following briefing, the Court held a hearing on the motion on
13   October 24, 2019. At the hearing, the Court noted that if it left the judgment in place, “the
14   Government will appeal that, as they have a right to do, and they would seek a stay of
15   execution pending appeal because it would be mooted if they were required to do
16   something by November 6th, and I guess, again, I deal with that when I get to it . . . .”
17   Dkt. No. 122 (Hearing Tr.) at 13:7–15 (emphasis added).
18          3.      Prior to the Court’s ruling on EPA’s Rule 60(b) motion, the agency filed
19   an Emergency Motion for Stay Pending Resolution of EPA’s Motion to Amend Order
20   and Judgment. Dkt. No. 123. Therein, EPA requested that in the event the Court denied
21   EPA’s motion, the court grant “an extension [of the November 6 deadline] of 60 calendar
22   days after the date of the Court’s decision . . . to preserve EPA’s right to appeal any
23   adverse decision.” Id. at 1. In a footnote, EPA expressly “reserve[d] the right to move for
24   a stay pending appeal pursuant to Fed. R. Civ. P. 62(d)-(e), if the Court denies EPA’s
25
26   1
      The States of California, by and through the Attorney General and the California Air
     Resources Board; Illinois; Maryland; New Mexico; Oregon; Rhode Island; and Vermont;
27
     and the Commonwealth of Pennsylvania, by and through the Attorney General and the
28   Pennsylvania Department of Environmental Protection; together with Plaintiff-Intervenor
     Environmental Defense Fund.

                                                               REQUEST FOR CLARIFICATION OF ORDER
                                                                      CASE NO. 4:18-CV-03237-HSG
          Case 4:18-cv-03237-HSG Document 127 Filed 11/08/19 Page 3 of 6



 1   motion to amend.” Id. at 5 n. 4. EPA further noted, “[m]otions for stay pending appeal
 2   are evaluated under a different standard which includes factors not addressed in this
 3   motion in light of the current procedural posture.” Id. (citing Nken v. Holder, 556 U.S.
 4   418, 434 (2009) and Sierra Club v. Trump, 929 F.3d 670, 708 (9th Cir. 2019)). That
 5   standard requires the court to consider “(1) whether the stay applicant has made a strong
 6   showing that he is likely to succeed on the merits; (2) whether the applicant will be
 7   irreparably harmed absent a stay; (3) whether issuance of the stay will substantially injure
 8   the other parties interested in the proceeding; and (4) where the public interest lies.”
 9   Nken, 556 U.S. at 434 (internal quotation marks omitted).
10           4.      The Court issued its ruling denying EPA’s motion to amend on November
11   5, 2019. Therein, the Court stated, “The Court further STAYS the judgment for sixty
12   days to allow either party to file a notice of appeal. If no notice is filed, the stay will lift
13   automatically on January 7, 2020.” Dkt. No. 124 (Order) at 6.
14           5.      The Order is clear that if no notice of appeal is filed, the stay will expire
15   automatically on January 7, 2020. But the Order is ambiguous about if and when the stay
16   expires if a notice of appeal is filed; the language of the Order could be interpreted to
17   perpetuate the stay indefinitely, or at least for the time that any appeal is pending.
18           6.      In light of the fact that EPA has not yet appealed the Court’s order or
19   sought a stay of the November 6, 2019, federal plan deadline pending appeal, and in light
20   of the fact that the Parties have not briefed the merits of any such stay pending appeal
21   (which Plaintiffs would oppose), Plaintiffs request confirmation that, absent further order
22   from this Court or from the Court of Appeals, and regardless of whether either party files
23   a notice of appeal, the stay granted on November 5 automatically expires on January 7,
24   2020.
25
26
27
28


                                                                  REQUEST FOR CLARIFICATION OF ORDER
                                                                         CASE NO. 4:18-CV-03237-HSG
          Case 4:18-cv-03237-HSG Document 127 Filed 11/08/19 Page 4 of 6



 1   Respectfully submitted,
 2   Date: November 8, 2019               X AVIER BECERRA
 3                                        Attorney General of California
                                          GARY E. TAVETIAN
 4                                        DAVID A. ZONANA
                                          Supervising Deputy Attorneys General
 5                                        TIMOTHY E. SULLIVAN
 6                                        JULIA K. FORGIE
                                          Deputy Attorneys General
 7
                                            /s/ Elizabeth B. Rumsey
 8
                                          ELIZABETH B. RUMSEY
 9                                        Deputy Attorney General
                                          1515 Clay Street, 20th Floor
10                                        Oakland, CA 94612
                                          (510) 879-0860
11
                                          liz.rumsey@doj.ca.gov
12                                        Attorneys for the State of California and
                                          the California Air Resources Board
13
14
     For the STATE OF ILLINOIS            For the STATE OF MARYLAND
15   KWAME RAOUL                          BRIAN E. FROSH
     Attorney General of Illinois         Attorney General of Maryland
16   DANIEL I. ROTTENBERG*                LEAH J. TULIN*
17   Assistant Attorney General           Assistant Attorney General
     Environmental Bureau                 200 St. Paul Place
18   Illinois Attorney General’s Office   Baltimore, Maryland 21202
     69 W. Washington St., 18th Floor     (410) 576-6962
19   Chicago, Illinois 60602              ltulin@oag.state.md.us
20   (312) 814-3816
     DRottenberg@atg.state.il.us
21
                                          For the STATE OF OREGON
22   For the STATE OF NEW MEXICO          ELLEN F. ROSENBLUM
23   HECTOR BALDERAS                      Attorney General of Oregon
     Attorney General of New Mexico       PAUL GARRAHAN*
24   ARI BIERNOFF (CA SBN 231818)         Attorney-in-Charge
     BILL GRANTHAM*                       Natural Resources Section
25
     Assistant Attorney General           Oregon Department of Justice
26   201 Third Street NW, Suite 300       1162 Court Street, N.E.
     Albuquerque, New Mexico 87102        Salem, Oregon 97301-4096
27   (505) 717-3520                       (503) 947-4342
     wgrantham@nmag.gov                   paul.garrahan@doj.state.or.us
28


                                                    REQUEST FOR CLARIFICATION OF ORDER
                                                           CASE NO. 4:18-CV-03237-HSG
         Case 4:18-cv-03237-HSG Document 127 Filed 11/08/19 Page 5 of 6



 1   For the COMMONWEALTH OF PENNSYLVANIA           For the STATE OF RHODE ISLAND
     JOSH SHAPIRO                                   PETER F. NERONHA
 2   Attorney General of Pennsylvania               Attorney General of Rhode Island
 3   MICHAEL J. FISCHER*                            GREGORY S. SCHULTZ
     Chief Deputy Attorney General                  Special Assistant Attorney General
 4   ROBERT A. REILEY                               RI Office of Attorney General
     Assistant Director, Pennsylvania Department    150 South Main Street
 5   of Environmental Protection                    Providence, RI 02903
 6   Pennsylvania Office of Attorney General        (401) 274-4400
     Strawberry Square                              gschultz@riag.ri.gov
 7   Harrisburg, PA 17120
     (215) 560-2171
 8
     mfischer@attorneygeneral.gov
 9
10   For the STATE OF VERMONT
     THOMAS J. DONOVAN, JR.
11
     Attorney General of Vermont
12   NICHOLAS F. PERSAMPIERI*
     Assistant Attorney General
13   Office of the Vermont Attorney General
     109 State Street
14
     Montpelier, Vermont 05609
15   (802) 828-3186
     nick.persampieri@vermont.gov
16
17   *Admitted pro hac vice

18
     Date: November 8, 2019                         /s/ Susannah L. Weaver      .
19                                                 SUSANNAH L. WEAVER*
                                                   Donahue, Goldberg & Weaver, LLP
20                                                 1008 Pennsylvania Avenue SE
21                                                 Washington, DC 20003
                                                   Telephone: (202) 569-3818
22                                                 susannah@donahuegoldberg.com
23                                                 PETER ZALZAL*
24                                                 RACHEL FULLMER*
                                                   Environmental Defense Fund
25                                                 2060 Broadway, Suite 300
                                                   Boulder, CO 80302
26                                                 Telephone: (303) 447-7214
27                                                 pzalzal@edf.org
                                                   rfullmer@edf.org
28


                                                            REQUEST FOR CLARIFICATION OF ORDER
                                                                   CASE NO. 4:18-CV-03237-HSG
     Case 4:18-cv-03237-HSG Document 127 Filed 11/08/19 Page 6 of 6



 1                                  TOMÁS CARBONELL*
                                    Environmental Defense Fund
 2                                  1875 Conn. Avenue, N.W. Suite 600
 3                                  Washington, D.C. 20009
                                    Telephone: (202) 572-3610
 4                                  tcarbonell@edf.org
 5                                  ALEX GEORGE HANAFI (CA SBN 200418)
 6                                  Environmental Defense Fund
                                    123 Mission Street
 7                                  San Francisco, CA 94105
                                    Telephone: (202) 572-3260
 8
                                    ahanafi@edf.org
 9                                  Attorneys for Environmental Defense Fund

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             REQUEST FOR CLARIFICATION OF ORDER
                                                    CASE NO. 4:18-CV-03237-HSG
